ORDER
Before WRIGHT, FLETCHER and CAN-BY, Circuit Judges.
Respondent’s motion to dismiss the petition for review is granted. The Board of Immigration Appeals’ denial of a motion to stay deportation pending a ruling on a motion to reopen is an interim order not reviewable by this court under 8 U.S.C. § 1105a. Reyes v. INS, 571 F.2d 505 (9th Cir.1978); Ruiz-Mancilla v. INS, 571 F.2d 510 (9th Cir.1978); accord Diaz-Salazar v. INS, 700 F.2d 1156 (7th Cir.1983). The petition is dismissed. Petitioner may seek appropriate relief in district court. See 8 U.S.C. §§ 1105a(a)(9); 1329.
Petitioner’s motion for leave to amend the petition is denied without prejudice to petitioner filing a new petition for review of the Board of Immigration Appeals’ denial of her motion to reopen.
This order will be published.